Citation Nr: 1445846	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to October 12, 2006, for additional compensation benefits for dependents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Son


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

 The Veteran served on active duty from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. In a March 1966 rating decision, the Veteran was granted service connection for post-operative residuals, herniated nucleus pulposus with cauda equine syndrome secondary to arachnoiditis (hereinafter "back disability") and a 60 percent disability rating was assigned from September 21, 1965.  

2.  The Veteran filed a Declaration of Marital Status (VA Form 21-686c) on April 4, 1966, and accompanying marriage certificate, showing that the Veteran had married LT in August 1959.   

3.  On April 7, 1966, his disability rating was adjusted to include benefits for a dependent spouse and two dependent children, retroactive to September 21, 1965.
 
4.  Following reevaluation of the Veteran's back disability, in a March 1972 rating action, the disability rating was reduced from 60 percent to 40 percent disabling, effective June 1, 1972. 

5.  In a January 1978 rating decision, the 40 percent disabling rating for the low back disability was continued.

6.  The Veteran filed a claim for dependency allowance, accompanied by a completed VA Form 21-686c, Declaration of Status of Dependents, on May 26, 2011. 

7.  In a June 2011 letter, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective the first day of the month following his effective date.  This resulted in a payment change date of June 1, 2011. 

8.  The Veteran filed a notice of disagreement (NOD) in October 2011 with the effective date assigned; in February 2012, the RO awarded an effective date of October 12, 2006, for additional benefits for his spouse, the date he previously submitted a claim for increased compensation.  This resulted in a payment change date of November 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 12, 2006, for a grant of additional compensation benefits for dependents have not been met. 
38 U.S.C.A. §§ 1155, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.114, 3.400, 3.401 (2013). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable decision by the agency of original jurisdiction on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was not provided VCCA notice letter before the adjudication of the claim.  As the claim for an earlier effective date for the award of compensation for the Veteran's dependents is disposed of as a matter law, VCAA notice us not required.  See DelaCruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not the factual evidence, is dispositive); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 


II. Analysis

In a March 1966 rating decision, the Veteran was granted service connection for a back disability and a 60 percent disability rating was assigned from September 21, 1965.  

The Veteran filed a Declaration of Marital Status (VA Form 21-686c) on April 4, 1966, and accompanying marriage certificate, showing that the Veteran had married LT in August 1959.  He also submitted the birth certificates of his two children.   

On April 7, 1966, his disability rating was adjusted to include benefits for a dependent spouse and two dependent children, retroactive to September 21, 1965. 
 
The Veteran's back disability was reevaluated and in a March 1972 rating action, the disability rating was reduced from 60 percent to 40 percent disabling, effective June 1, 1972.  

The Veteran filed a claim for increase in November 1977; however, in a January 1978 rating decision, the 40 percent disabling rating for the Veteran's low back disability was continued.

The Veteran next filed a claim for increase of his service-connected back disability on October 21, 2006.  The claim was denied in January 2007; the Veteran did not appeal the decision and it became final.

The Veteran filed a claim for dependency allowance, accompanied by a completed VA Form 21-686c, Declaration of Status of Dependents, on May 26, 2011. 

In a June 2011 letter, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective the first day of the month following his effective date.  This resulted in a payment change date of June 1, 2011. 

In October 2011, the Veteran filed an NOD with the effective date assigned.  In February 2012, the RO awarded an effective date of October 12, 2006, for additional benefits for his spouse, the date he previously submitted a claim for increased compensation, this resulted in a payment change date of November 1, 2006.

The Veteran contends that that he should receive additional compensation benefits for his spouse retroactive to October 1, 1978, the date the law changed, as VA had evidence of the marriage at that time and did not inform him of the change in the law.   The Veteran maintains that the record contains references to his continued marital status.  The Veteran also contends he should have received additional compensation benefits for his minor children from October 1, 1978, until they reached their eighteenth birthdays in January 1979 and September 1980.  The record confirms that the Veteran's marriage certificate and children's birth certificates were of record and had been received in April 1966, and the Veteran was receiving VA disability compensation benefits at 40 percent effective from June 1972.  This evaluation was not a qualifying disability rating for which dependents could be added to the Veteran's award at this time. 

The Board observes that the Veteran's Disability and Compensation and Survivor's Benefits Act of 1978, Public Law 95-479, was enacted by Congress on October 1, 1978.  The liberalizing law amended the previous law to provide for payment of additional compensation for dependents of veterans whose service-connected disabilities were evaluated as at least 30 percent disabling rather than at least 50 percent disabling as provided under prior law. 

Under applicable criteria, the effective date of an award of additional compensation for a dependent is the latest of the following dates: (1) the date of claim. This term means the following, listed in their order of applicability: (i) the date of the veteran's marriage, or birth/adoption of his or her child, if the evidence of the event is received within one year of the event; otherwise, (ii) the date notice is received of dependent's existence, if evidence is received within one year of the VA request; or, (2) the date the dependency arises; or, (3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or, (4) the date of commencement of the veteran's award. 38 U.S.C.A. § 5110(f), (n) (West 2002 & Supp. 2013); 38 C.F.R. § 3.401(b) (2013).  

Pursuant to provisions of law governing the initiation of payments of benefit awards, the payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately succeeding the month in which the award became effective.  38 U.S.C.A. § 5111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.31 (2013). 

The applicable law and regulations also state that where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  (1) If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  (2) If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. 5110(g) (West 2002 & Supp. 20013); 38 C.F.R. § 3.114(a) (2013). 

As noted above, the effective date of Public Law 95- 479 was October 1, 1978, and the Veteran's first claim for additional benefits for his spouse under that law dates from May 2011 (the Veteran's children were no longer minors or helpless as of that date). 

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals (Court) determined that 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. § 3.114(a) (2013) govern factual circumstances such as in this case.  In Gold, as here, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  While not citing or addressing 38 U.S.C.A. § 5110(f), (n) (West 2002 & Supp. 2013); 38 C.F.R. § 3.401(b) (2013), the Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 (West 2002 & Supp. 2013), where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act.... In no event shall such award or increase be retroactive for more than one year from the date of application therefor.... 38 U.S.C.A. § 5110 (g) (West 2002 & Supp. 2013).  While entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.31 (2013). 

Accordingly, under the holding in Gold, supra, the effective date should not have been earlier than June 2010, the month following the one year prior to the date of receipt of VA Form 21-686c in May 2011.  

The Board notes the RO awarded additional compensation for the Veteran's dependent spouse from October 12, 2006, the date VA received his claim for increased compensation under the notion that they should have sent him VA Form 21-686c, Declaration of Status of Dependents, when they notified him of their decision to continue the 40 percent rating in January 2007.

In order for a veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he/she must file a claim in the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  Hence, while the Veteran became entitled to additional disability compensation for a spouse in October 1978, upon enactment of the liberalizing law, he did not submit a claim for such additional disability compensation until May 2011.  He did not file a claim for additional dependents even when he filed his claim for increase in 2006.   As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit. 

Moreover, in Gold, supra, the Court held that VA was not under any duty to inform the Veteran of the change in 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application. 

Here, the effective date has been more than generously set as October 12, 2006, the date he previously filed his claim for increase, as opposed to June 2010, one year prior to the first day of the calendar month immediately succeeding the month in which the award became effective, i.e., date of receipt of the VA Form 21-686c in May 2011. 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case that claim is denied.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, for the foregoing reasons and bases, the preponderance of the evidence is against the claim and, thus, there is no doubt to be resolved in favor of the Veteran. 

ORDER

The claim for an effective date prior to October 12, 2006, for payment of additional disability compensation benefits for dependents is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


